           Case 1:20-vv-00085-UNJ Document 32 Filed 08/23/21 Page 1 of 7




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0085V
                                          UNPUBLISHED


    TAMATHA KELLY,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: July 20, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION1

       On January 24, 2020, Tamatha Kelly filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered right shoulder injuries related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on
November 3, 2017. Petition at 1; Stipulation, filed July 20, 2021, at ¶¶ 2-4. Petitioner
further alleges that the vaccine was administered in the United States, she experienced
the residual effects of her SIRVA for more than six months, and there has been no prior
award or settlement of a civil action for damages as a result of her condition. Petition at
1, 4; Stipulation at ¶¶ 3-5. “Respondent denies that petitioner sustained a Table SIRVA
within the Table timeframe, and denies that the flu vaccine in fact caused her alleged
shoulder injury and residual effects, or any other injury. ” Stipulation at ¶ 6.



1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:20-vv-00085-UNJ Document 32 Filed 08/23/21 Page 2 of 7



       Nevertheless, on July 20, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $57,500.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
         Case 1:20-vv-00085-UNJ Document 32 Filed 08/23/21 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                      )
TAMATHA KELLY,                                        )
                                                      )
                       Petitioner,                    )
                                                      )       No. 20-85V (ECF)
V.                                                    )       Chief Special Master Corcoran
                                                      )
SECRETARY OF HEALTH                                   )
AND HUMAN SERVICES,                                   )
                                                      )
                       Respondent.                    )


                                         STIPULATION

       The parties hereby stipulate to the following matters:

        l.     Tamatha Kelly ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly sustained following

petitioner's receipt of an influenza ("flu") vaccine, which vaccine is contained in the Vaccine

Injury Table (the ''Table"), 42 C.F.R. § 100.3(a).

       2.      Petitioner received the flu vaccine on November 3, 2017.

       3.      The vaccine was administered within the United States.

       4.      Petitioner alleges that she sustained the first symptom or manifestation of onset of

a right Shoulder Injury Related to Vaccine Administration ("SIRVA") within the time period set

forth in the Table. Petitioner further alleges that she experienced the residual effects of her

SIRVA for more than six months.

       5.      Petitioner represents that there has been no prior award or settlement of a civil

action for damages as a result of her condition.
         Case 1:20-vv-00085-UNJ Document 32 Filed 08/23/21 Page 4 of 7




        6.      Respondent denies that petitioner sustained a Table SJRVA within the Table

timeframe, and denies that the flu vaccine in fact caused her alleged shoulder injury and residual

effects, or any other injury.

        7.      Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.      As soon as practicable after an entry ofjudgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

                A lump sum of$57,500.00 in the form of a check payable to petitioner,
                Tamatha Kelly, which amount represents compensation for all damages
                that would be available under 42 U.S.C. § 300aa-15(a).

        9.      As soon as practicable after the entry ofjudgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10.    Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), to the extent that payment bas been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act, 42 U.S.C. § 1396

et seq.), or by entities that provide health services on a pre-paid basis.


                                                   2
         Case 1:20-vv-00085-UNJ Document 32 Filed 08/23/21 Page 5 of 7




        11.     Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-1 S(i), subject

to the availability of sufficient statutory funds.

        12.    The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees and litigation costs, the money provided pursuant to this Stipulation

will be used solely for the benefit of petitioner, as contemplated by a strict construction of 42

U.S.C. § 300aa-lS(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.     In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the Secretary of

Health and Human Services and the United States of America from any and all actions or causes

of action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to, or death of,

petitioner resulting from, or alleged to have resulted from, the flu vaccine administered on

November 3, 2017, as alleged by petitioner in a petition for vaccine compensation filed on or

about January 24, 2020, in the United States Court of Federal Claims as petition No. 20-85V.

       14.     If petitioner should die prior to entry ofjudgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

       15.     If the special master fails to issue a decision in complete confonnity with the

terms of this Stipulation, or if the Court of Federal Claims fails to enter judgment in confonnity


                                                     3
         Case 1:20-vv-00085-UNJ Document 32 Filed 08/23/21 Page 6 of 7




with a decision that is in complete confonnity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.    This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Vaccine Injury Act of 1986, as amended, except as

otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17.    This Stipulation shall not be construed as an admission by the United States of

America or the Secretary of Health and Human Services that petitioner's alleged right shoulder

injury and residual effects, or any other injury, were caused by the flu vaccine.

       18.     All rights and obligations of petitioner hereunder shall apply equally to

petitioner's heirs, successors and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I
I
I
I
I
I
I
I


                                                  4
                Case 1:20-vv-00085-UNJ Document 32 Filed 08/23/21 Page 7 of 7




          Respectfully submitted,

          PETITIONER:


      ~C>,,:rn\\,,-, \ ( , , \ ~ -
         ~MATHA KELLY


         ATTORNEY OF RECORD FOR                    AUTHORIZED REPRESENTATIVE
         PETITIONER:                               OF THE ATTORNEY GENERAL:


    ~~~PAUL BRAZIL
                                                    ,A)_g 6;,t--fy /\\J)2-e ~~
                                                   HEATHER L. PEARLMAN            -
       Muller Brazil, LLP                          Deputy Director
       715 Twining Road, Suite 208                 Torts Branch, Civil Division
      Dresher, PA 19025                            U.S. Department of Justice
      (215) 885-1655                               P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington, DC 20044-0146


    AUTHORIZED REPRESENTATIVE                       ATTORNEY OF RECORD FOR
    OF THE SECRETARY OF HEALTH                      RESPONDENT:
    AND HUMAN SERVICES:


~   ~ , of{Sc-,                ~     A/JM
                                                     v~ E~~,r
                                                         b. <two~ L P-e 1 ur-----...
    TAMARA OVERBY                                   VORIS E. JOHNSON, JR.
   Acting Director, Division of Injury              Senior Trial Attorney
      Compensation Programs (DICP)                  Torts Branch
  Healthcare Systems Bureau                         Civil Division
  Health Resources and                              U.S. Department of Justice
     Services Administration                        P.O. Box 146
  U.S. Department of Health                         Benjamin Franklin Station
    and Human Services                              Washington, DC 20044-0146
 5600 Fishers Lane, 08Nl 46B                        Tel.: (202) 616-4136
 Rockville, MD 20857                                Email: voris.johnson@usdoj .gov



Dated:   01:lzohaz, (
